       Case 9:19-cv-00026-DWM Document 50 Filed 07/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


ANTHONY REBICH, and SHERRY                              CV 19–26–M–DWM
REBICH,

                           Plaintiffs,
                                                                ORDER
        vs.

DEPARTMENT OF VETERANS
AFFAIRS, UNITED STATES OF
AMERICA, and DOES 1 through 10,
inclusive,

                           Defendants.


      The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The bench trial set for November 9, 2020, is

VACATED.

      DATED this    16th   day of July, 2020.



                                                                   11:07 AM
                                         Donald W. Molloy, District Judge
                                         United States District Court
